Citation Nr: 1312000	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  10-44 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for trouble staying awake to include as presumed due to a qualifying chronic disability.   

2.  Entitlement to service connection for headaches to include as presumed due to a qualifying chronic disability.  

3.  Entitlement to service connection for tremors to include as presumed due to a qualifying chronic disability.  

4.  Entitlement to service connection for tics to include as presumed due to a qualifying chronic disability.  
  
5.  Entitlement to service connection for trouble sleeping to include as presumed due to a qualifying chronic disability.  
   
6.  Entitlement to service connection for trouble concentrating to include as presumed due to a qualifying chronic disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1988 to August 1991.  He served in Saudi Arabia from October 19, 1990 to April 12, 1991 and was awarded a Southwest Asia Service Medal.  The Veteran also has unverified service in the Reserves.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the claims for service connection for trouble staying awake, trouble sleeping, headaches, tics, tremors, and trouble concentrating.  The case was subsequently transferred to the RO in Nashville, Tennessee, in June 2009. 

In a January 2011 rating decision, the RO granted service connection for post traumatic stress disorder (PTSD) and assigned a 30 percent initial rating from February 22, 2010.  Within one year of this decision, the Veteran submitted additional evidence (a March 2010 Vet Center letter).  In January 2012, the RO readjudicated the initial rating, and assigned a 50 percent rating for the entire initial rating period from February 22, 2010.  See 38 C.F.R. § 3.156(b) (2012).  As the Veteran did not enter a notice of disagreement with the 50 percent rating assigned, the issue of initial rating for PTSD is not on appeal..  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of service connection for Tourette's syndrome, muscle pains, joint pains, chronic fatigue, neurological symptoms, and memory loss to include as due to an undiagnosed illness have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's statements dated in December 2009, February 2010, and March 2010.  Therefore, the Board does not have jurisdiction over these issues, and refers them to the AOJ for appropriate action.  

The issues of entitlement to service connection for headaches, tremors, and tics are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's symptoms of difficulty sleeping, staying awake, and concentrating are attributed to the service-connected PTSD.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a chronic disability manifested by difficulty sleeping, staying awake, and concentrating to include as due to an undiagnosed illness, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102,  3.159, 3.303, 3.317 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided VCAA notice letters to the Veteran in February 2009 and March 2009, prior to the initial adjudication of the claims.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in February 2009.  

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA treatment records dated in 2009 and 2010 are associated with the claims folder.  Private mental health treatment records and physical therapy records are associated with the claims file.  Private medical records from Drs. T.R., D.H., and B. and records from B.M. Hospital are associated with the claims file.  

VA provided examinations in 2010 and 2012 to obtain medical evidence as to the nature and likely etiology of the claimed disabilities manifested by difficulty concentrating and sleeping, to include a psychiatric examination.  The examinations are adequate because each was performed by a medical professional based on review of claims file and a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners offered opinions, and provided a rationale for the opinions provided.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor representative has challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  If the claimed condition is not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, presumptive service connection is warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.   

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.  A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

Lay persons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. 
§ 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. 
§ 3.317(a)(2)(C). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; 
(3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2).   

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Analysis of Service Connection

The Veteran contends that he has chronic disabilities manifested by difficulty sleeping, staying awake, and concentrating.  He asserts that he incurred these chronic disabilities after service in Saudi Arabia during the Persian Gulf war.  The Veteran seeks service connection for disability manifested by difficulty sleeping, staying awake, and concentrating.    

Service records show that the Veteran had service in Southwest Asia from October 19, 1990 to August 31, 1991, and he was awarded the Southwest Asia Service Medal.  Service personnel records show the Veteran was stationed in Saudi Arabia during his mobilization; thus, the Veteran is a "Persian Gulf veteran" and can avail himself of the provisions relating to qualifying chronic disabilities pursuant to 38 U.S.C.A. § 1117 and  the implementing regulation at 38 C.F.R. § 3.317. 

Under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 that relate to Persian Gulf veterans' qualifying chronic disability (including undiagnosed illness) presumptions, the pertinent questions are whether the Veteran has signs and symptoms that are manifestations of an undiagnosed illness that have manifested to a compensable degree (10 percent).  In this Veteran's case, there is competent and credible evidence of objective indications of difficulty sleeping, difficulty staying awake, and difficulty concentrating that have manifested to a degree of 10 percent or more by December 31, 2016.  

However, the weight of the evidence shows that the Veteran's current symptoms of difficulty sleeping, staying awake, and concentrating are attributed to the known diagnosis of PTSD, for which the Veteran is service connected and rated 50 percent disabled.  The October 2010 VA psychiatric examination report shows a diagnosis of PTSD.  The report indicates that the Veteran reported having concentration problems and mildly impaired immediate memory.  The report notes that the symptoms of difficulty falling and staying asleep were symptoms of the increased arousal due to the PTSD.  The examiner noted that the symptoms of poor concentration affected the Veteran's functional status and quality of life.  The examiner indicated that the PTSD caused reduced reliability and productivity because of various symptoms including poor concentration.  A 50 percent rating for PTSD encompasses symptoms of impaired memory that include, for example, forgetting names, directions, and recent events, impaired judgment, impaired abstract thinking, and chronic sleep impairment.  See 38 C.F.R. § 4.130 (2102).

The April 2012 VA psychiatric examination report indicates that the Veteran experienced persistent symptoms of difficulty falling asleep and staying asleep and difficulty concentrating and these symptoms were symptoms of increased arousal due to the PTSD.  The examiner further noted that the PTSD symptoms caused clinically significant distress or impairment in social, occupational and other important areas of functioning.  The examiner opined that the sleep difficulty, including hypo and hypersomnia and problems with concentration are attributed to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so, but may not ignore such distinctions in the record); see also 
38 C.F.R. § 4.14 (2012) (the anti-pyramiding provision that the same manifestation under various diagnoses is to be avoided); Esteban v. Brown, 6 Vet. App. 259 (1994) (stating that it would be pyramiding if some of the symptomatology of one condition is duplicative of or overlapping with the symptomatology of the other condition).
  
The Board finds the October 2010 and April 2012 VA medical opinions attributing the Veteran's claimed symptoms and impairments to PTSD to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA psychologists reviewed the claims folder and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.    

The Board finds that the weight of the competent and credible evidence establishes that the symptoms of difficulty sleeping, difficulty staying awake, and difficulty concentrating are attributed to the known diagnosis of PTSD; therefore, service connection is not warranted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The exception for presumptive disorders even where there is a diagnosed disorder as a medically unexplained chronic multi-symptom illnesses is not invoked in this case.  38 C.F.R. § 3.317(a)(2)(B).

The Board further notes that service connection is in effect for PTSD and a 50 percent rating is assigned from February 22, 2010 under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders specifically contemplate symptoms of sleep impairment and impairment in thinking.  See 38 C.F.R. § 4.130.  The weight of the evidence shows that the symptoms of difficulty sleeping, staying awake and concentrating are attributed to the known diagnosis of PTSD and service connection is in effect for PTSD.  In light of the foregoing, the Board concludes that 

the preponderance of the evidence is against the claim for service connection for a qualifying chronic disability manifested by symptoms of difficulty sleeping, staying awake and concentrating due to an undiagnosed illness.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a chronic disability manifested by symptoms of difficulty sleeping, staying awake, and concentrating, including as presumed due to a qualifying chronic disability, is denied. 


REMAND

The Board finds that the issues of service connection for tics, tremors, and headaches, to include as presumed due to a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, must be remanded for additional development.  

As noted in the introduction, the issues of service connection for Tourette's syndrome and muscle pains, joint pains, chronic fatigue, neurological symptoms, and memory loss to include as due to an undiagnosed illness have been raised by the record, but have not been adjudicated by the AOJ.   See the Veteran's statements dated in December 2009, February 2010, and March 2010.  

The claims for service connection for tics, tremors, and headaches are inextricably intertwined with the claims for service connection for Tourette's syndrome, chronic fatigue, and a neurological disorder.  There is medical evidence which indicates that the tics and tremors may be due to Tourette's syndrome.  See the April 2012 VA psychiatric examination report.  

There is conflicting evidence of record as to whether the Veteran currently has Tourette's syndrome that pre-existed service.  See the medical records from Dr. Berry and the June 2010 VA examination report.  The Veteran's representative argues that the Tourette's syndrome may have been aggravated in service.  See the January 2013 statement by the Veteran's representative.  Thus, the Board finds that the claims for service connection for Tourette's syndrome, chronic fatigue, and a neurological disorder must be considered in the first instance prior to an appellate decision on the pending appeals.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

The Board also finds that additional medical examination is necessary in this matter to assist in determining whether the Veteran has a chronic disability manifested by tics, tremors, and headaches that may be presumed due to a qualifying chronic disability or is otherwise related to injury or event in service.  The Veteran asserts that he incurred these symptoms and disabilities while serving in the Persian Gulf.  He asserts that he has had these symptoms since having an abscessed tooth while serving in Saudi Arabia.  See the Veteran's statement dated in February 2010.  As noted, there is medical evidence of record which indicates that the tics and tremors may be due to Tourette's syndrome.  There is conflicting evidence of record as to whether the Veteran currently has Tourette's syndrome that pre-existed service.  See the medical records from Dr. Berry and the June 2010 VA examination report.  The Veteran's representative argues that the Tourette's syndrome may have been aggravated in service.  See the January 2013 statement by the Veteran's representative.  

Service connection may be established for a chronic disability resulting from a qualifying chronic disability which became manifest either during active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. 
§ 3.317(a)(1)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

The Veteran has presented competent lay evidence of these symptoms since service.  The Veteran is competent to report observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran was afforded a VA examination in June 2010 and the examiner indicated that she was unable to render an opinion as to the relationship between the claimed tics, tremors, and headaches and service.  The Veteran was afforded a VA examination in April 2012.  The examiner opined that the tics and tremors were more likely related to a form of Tourette's syndrome.  

The Board finds that additional VA examination by a neurologist is necessary to obtain an opinion as to likely nature and etiology of the claimed chronic manifestations of tics, tremors, and headaches.  A medical opinion is needed as to whether the claimed chronic disabilities manifested by tics, tremors, and headaches are due to the Veteran's service in Southwest Asia during Operation Desert Storm.  A medical opinion is necessary as to whether the Veteran has signs or symptoms which may be attributed to a known clinical diagnosis or to service.  A medical opinion is also needed as to whether the Veteran currently has Tourette's syndrome, and if so, whether the Tourette's syndrome existed prior to service and was aggravated during service beyond the natural progression of the disease.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent treatment records showing treatment of the claimed disabilities that are not currently of record.  The RO should make an attempt to obtain any pertinent treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment received for the claimed disabilities that were not previously identified and are not part of the record.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  

2.  Afford the Veteran a VA neurological examination to assist in determining the nature and likely etiology of the claimed chronic disabilities manifested by tics, tremors, and headaches, and to assist in determining whether there is a current diagnosis of Tourette's syndrome.  

a.  The relevant documents in the VA claims folder should be made available to the examiner for review in connection with the examination.  All indicated tests also should be performed.  The VA examiner should also elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the tics, tremors, headaches, and Tourette's syndrome.  

b.  The examiner should indicate whether or not there are objective indications of the claimed signs and symptoms including whether there are perceptible or objective signs of the symptoms or other non medical indicators capable of independent verification.  The examiner should provide an opinion as to when the signs or symptoms first became manifest and whether the symptoms have existed for 6 months or more.   

c.  As to the claims of service connection for tics, tremors, and headaches, the examiner should provide a medical opinion as to whether these symptoms are attributed to a known clinical diagnosis.  The examiner should indicate whether there is a current diagnosis of Tourette's syndrome and if so, whether the claimed tics, tremors, and headaches are attributed to the known diagnoses of Tourette's syndrome.  

d.  If the examiner attributes the claimed signs and symptoms to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not that such a current disability (known clinical diagnosis) is etiologically related to service or is caused or aggravated by a service-connected disability.   

e.  As to the claim of service connection for Tourette's syndrome, the examiner should provide an opinion as to whether there is clear evidence that the Veteran currently has this disorder, and if so, whether this disorder pre-existed active service and was permanently worsened during service beyond natural progression of the disease.  

A rationale should be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinions, identify the pertinent evidence of record, and include any applicable medical treatises referenced.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

3.  After completing all indicated development, the RO readjudicate the issues of service connection for Tourette's syndrome, chronic fatigue, muscle pain, joint pain, memory loss, and neurological symptoms to include as presumed due to a qualifying chronic disability.   If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity for response. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


